Name: Commission Regulation (EC) No 555/2009 of 25 June 2009 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance)
 Type: Regulation
 Subject Matter: natural environment;  health;  tariff policy;  trade;  agricultural policy
 Date Published: nan

 26.6.2009 EN Official Journal of the European Union L 164/37 COMMISSION REGULATION (EC) No 555/2009 of 25 June 2009 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular the second subparagraph of Article 10(3) and the first subparagraph of Article 10(4) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular the fourth indent of Article 18(1), Whereas: (1) Commission Regulation (EC) No 318/2007 (3) lays down the animal health conditions for imports of certain birds other than poultry into the Community and the quarantine conditions applicable to such birds after import. (2) Annex V to that Regulation sets out a list of quarantine facilities and centres approved by the competent authorities of the Member States for import of certain birds other than poultry. (3) Germany and the Slovak Republic have reviewed their approved quarantine facilities and centres and have sent an updated list of those quarantine facilities and centres to the Commission. The list of approved quarantine facilities and centres set out in Annex V to Regulation (EC) No 318/2007 should therefore be amended accordingly. (4) Regulation (EC) No 318/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 318/2007 is amended as follows: 1. in the part concerning Germany, the following entry is deleted: DE GERMANY NW-2; 2. after the part concerning Portugal, the following entry is added for the Slovak Republic: SK SLOVAK REPUBLIC SK-PO-101 Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 84, 24.3.2007, p. 7.